Case 1:19-cv-00798-KD-C Document 195 Filed 08/10/21 Page 1 of 1                 PageID #: 2854




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 FARON WATERS,                                 )
          Plaintiff,                           )
                                               )
 v.                                            )           CIVIL ACTION 1:19-00798-KD-C
                                               )
 ROY W. HALL, JR., et al.,                     )
           Defendants.                         )

                                           JUDGMENT

        In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED,

 and DECREED that Judgment is entered in favor of the Defendants, Roy W. Hall, Jr., R an D

 Trucking, LLC, and Team Transport, Inc., and against Plaintiff Faron Waters.

        DONE and ORDERED this the 10th day of August 2021.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DUBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               1
